Citation Nr: 9906814	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-11 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed nasal 
disorder.  

2.  Entitlement to an increased rating for the service-
connected shell fragment wound of the right shoulder, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active service from April 1969 to April 1971, 
and also served in the Army Reserve.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1996 decision of the RO.

The veteran claims he is entitled to service connection for a 
hearing disability and respiratory conditions.  However, 
these issues have not been developed for appellate review and 
are referred to the RO for appropriate action. 

(The issue of an increased rating for the service-connected 
shell fragment wound of the right shoulder is the subject of 
the Remand portion of this document.)  



FINDINGS OF FACT

No competent evidence has been presented to show that the 
veteran currently is suffering from a nasal disability due to 
disease or injury which was incurred in or aggravated by 
service.  



CONCLUSION OF LAW

A well-grounded claim of service connection for a nasal 
disability has not been presented.  38 U.S.C.A. §§  1101, 
1110, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS


I.  Historical Background

The service medical records show that, in June 1968, the 
veteran's entrance examination revealed that his nose, 
sinuses, lungs and chest were clinically normal.  On 
discharge examination in March 1971, his nose, sinuses, lungs 
and chest were reported to be clinically normal.  The veteran 
indicated that he had never had sinusitis, asthma, shortness 
of breath or trouble with his nose.  

In December 1985, an enlistment examination from the Army 
Reserve reported that the veteran's nose, sinuses, lungs and 
chest were clinically normal.  The veteran indicated that he 
had never had sinusitis, asthma, shortness of breath, chronic 
cough  or trouble with his nose.  

On VA examination in October 1996, the veteran claimed that 
he had chronic asthma and chronic sinusitis.  His lungs were 
reported to be clear and he was diagnosed, in part, with 
subjective report of asthma and chronic sinusitis.  

Received in November 1996 was a letter from the veteran which 
indicated that he had not been treated for asthma in service, 
but that he currently had respiratory problems due to 
inclement weather, bug infested areas and exposure to 
chemicals while in the Republic of Vietnam.  

Received in December 1996 was a November 1993 radiology 
report of the chest from the Windsor Radiology Office, which 
revealed that the veteran's lungs were clear and free of 
infiltrate or consolidation.  There was reported to be no 
pleural thickening or effusion.  The impression revealed, in 
part, no evidence of an acute process in the chest.  

Received in December 1996 were private medical records from 
James G. Pattilla, M.D., reflecting treatment from 1991 to 
1994.  In August 1993, the veteran was reported to have 
coughing and marked nasal congestion.  His lungs were 
reported to clear.  In November 1993, his lungs were reported 
to be clear.  In February 1994, he was reported to have 
complained about coughing and claimed to be concerned about 
bronchitis.  He was reported to have marked nasal congestion, 
clear lungs and purulent material in both nares which were 
noted postnasally in the epipharynx.  He was assessed with 
sinobronchitis.  

Received in January 1997 were private medical records from 
the Hartford Surgical Center, reflecting treatment in March 
1990.  The veteran was reported to have a long history of 
nasal obstruction and to have had nasal polyps removed two 
years before.  He was reported to have surgery for bilateral 
intranasal polypectomies and bilateral anterior 
ethmoidectomies and was diagnosed with nasal obstruction 
secondary to bilateral nasal polyps with ethmoid disease.


II.  Analysis

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

If a veteran was exposed to a herbicidal agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (1998) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provision of 38 C.F.R. § 3.307(d) 
(1998) is also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease, 
multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea 
tarda; acute and subacute peripheral neuropathy; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e) (1998).  The diseases listed at 38 C.F.R. § 3.309(e) 
(1998) shall have become manifest to a degree of 10 percent 
or more at any time after service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  

The veteran contends, in essence, that he has incurred a 
nasal disability due to the inclement weather, bug infested 
areas and exposure to chemicals that he encountered in 
service.  

However, the service medical records are negative for 
complaint, treatment or diagnosis of a respiratory 
disability.  On discharge examination in March 1971, the 
veteran's nose, sinuses, lungs and chest were reported to be 
clinically normal and the veteran indicated that he had never 
had sinusitis, asthma, shortness of breath or trouble with 
his nose.  

The first indication of any such respiratory disability was 
in March 1990, where private medical records from the 
Hartford Surgical Center reported that the veteran had had a 
long history of nasal obstruction and to have had nasal 
polyps removed two years before.  He was diagnosed with nasal 
obstruction secondary to bilateral nasal polyps with ethmoid 
disease.  

In August 1993, private medical records from James G. 
Pattilla, M.D. reported that the veteran had coughing and 
marked nasal congestion.  His lungs were reported to be 
clear.  In February 1994, the veteran was assessed with 
sinobronchitis.  

On VA examination in October 1996, the veteran claimed that 
he had chronic asthma and chronic sinusitis.  His lungs were 
reported to be clear and he was diagnosed, in part, with 
subjective report of asthma and chronic sinusitis.  

Although the veteran has been recently diagnosed with 
sinobronchitis and chronic sinusitis, no competent evidence 
has been submitted to support his lay assertions that he has 
a nasal disability is due to disease or injury which was 
incurred in or aggravated by service.  The veteran's own 
statements relating to questions of medical diagnosis or 
causation lack probative value in this case.  Lay assertions 
concerning such questions of medical diagnosis or causation 
cannot constitute competent evidence sufficient to render the 
veteran's claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

There is also no medical evidence of record demonstrating 
that the veteran currently has any of the specified diseases 
associated with exposure to Agent Orange, as delineated under 
38 C.F.R. § 3.309(e) (1998).  There also has been presented 
no other medical evidence demonstrating that he has other 
disability due to exposure to Agent Orange in service.  See 
Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 1994).

Thus, since the veteran has not presented medical evidence 
demonstrating that he currently has a nasal disability due to 
service, the Board must conclude that the veteran has failed 
to meet his initial burden of producing evidence of a well-
grounded claim of service connection.  See Caluza, supra.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1998) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has a 
respiratory disability, to include bronchitis, asthma, 
sinusitis and loss of sense of smell, due to service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1998) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim, as set 
forth above, well grounded.  



ORDER

Service connection for a nasal disorder is denied, as a well-
grounded claim has not been submitted.  



REMAND

The veteran contends, in essence, that his service-connected 
shell fragment wound of the right shoulder is severe enough 
to warrant an increased rating.

On discharge examination in March 1971, the veteran was 
reported to have a fragment wound of the right shoulder 
without residual disability.

On VA examination in April 1997, the veteran indicated that 
he had a right shoulder injury from shrapnel in Vietnam in 
1971.  He reported that the shrapnel had entered the anterior 
aspect of his shoulder and that an attempt to remove it had 
been unsuccessful.  A large, slightly hyperpigmented scar, 
was reported to be on the anterior aspect of the right 
shoulder.  The scar was reported to be tender to palpation in 
an area over the anterior pectoralis musculature; however, 
the extent of muscular injury to the shoulder area was not 
clear.  Range of motion of the shoulder was reported to be 
full and painless.  The veteran was diagnosed with shrapnel 
wound of the right shoulder with no chronic sequela with 
possible early impingement syndrome, most likely unrelated to 
the shrapnel.

The veteran's claim for increased rating for shell fragment 
wound of the right shoulder is well grounded in that it is 
not inherently implausible.  38 U.S.C.A. § 5107(a) (West 
1991).  VA therefore has a duty to assist him in developing 
the facts pertinent to his claim.  See 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998); Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
his service-connected shell fragment 
wound of the right shoulder since April 
1997.  Thereafter, the RO should obtain 
legible copies of all records from any 
identified treatment source not currently 
of record.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination and any other 
examination deemed necessary to determine 
the current severity of the service-
connected shell fragment wound of the 
right shoulder.  The claims folder must 
be made available to the examiner prior 
to the examination.  All indicated tests 
must be performed.  The examiner should 
identify all scarring associated with the 
veteran's wound in service and describe 
any scar tenderness, ulceration, adhesion 
and functional loss due to pain of the 
right shoulder.  The examiner should also 
describe any neurologic and muscular 
disability associated with the shell 
fragment wound.  See, e.g. 38 C.F.R. 
§ 4.73 including Diagnostic Codes 5301, 
5302, 5303 and 5304 (1998) for 
specificity required.

3.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.  

The purposes of this remand are to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


